Citation Nr: 1313777	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-18 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to July 1976.  The Veteran also had subsequent service in the United States Army Reserves, to include from January 1980 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss is casually or etiologically related to his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.87 (2012).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
The Board notes that the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
 
The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R.      § 3.6(d).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101, 106, 1110, 1131.
 
Certain diseases, to include organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.
 
With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."
 
The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran asserted that he began experiencing hearing loss and tinnitus in 1982 while on Reserve duty, after spending a week on the tank range firing without ear protection.  See March 2013 hearing transcript.  In a 2013 memorandum, the Veteran stated that he suffered trauma to his ear as the result of exposure to a high volume of canon fire in July 1982.  He additionally stated that he was only provided small arms noise protection, which was not sufficient to prevent the noise trauma that occurred.  See February 2007 statement and 2013 memorandum.  

A review of the Veteran's active duty service treatment records (STRs) does not reveal the presence of a hearing loss disability.  On April 1973 induction examination, audiometry did not reveal the presence of hearing loss.  An April 1976 retirement examination showed an elevated threshold (25 decibels) in the right ear at 2000 Hertz.

A review of the Veteran's Reserve medical records reveals the presence of a hearing loss disability.  On November 1979 examination, elevated thresholds were seen in the right ear at 4000 and 6000 Hertz (25 decibels at each).  July 1987 and March 1990 examination reports also noted an elevated threshold of 30 decibels at 2000 Hertz.  In June 1994, the Veteran reported a history of hearing loss.  An examination showed elevated thresholds in both ears at 6000 Hertz.  On February 1998 report of medical examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
40
30
10
30
LEFT
10
10
25
15
10
35

Such audiometry revealed the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  On May 2003 examination, a hearing loss disability was again indicated, and a memorandum noted that the Veteran was profiled for hearing loss and was to avoid exposure to high environmental noise.  An October 2003 treatment record noted declining hearing at 1000-2000 Hertz.

The Veteran's primary care physician noted mild/minimal hearing loss.  On October 2003 audiometry, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
10
25
10
25
LEFT
5
5
35
10
40

The Veteran stated that this physician referred him to another physician for further examination.  His hearing was tested by a specialist in August 2005.  The specialist noted "bilateral, symmetrical, high frequency, mild to moderate, probably partly age-related and partly noise-related by history, sensorineural hearing losses, borderline for amplification."  In January 2010, the Veteran was again seen by this specialist complaining that his hearing had worsened.  The physician noted a history of military noise exposure, as well as that the Veteran has been very careful to wear sound protection in noisy situations since he was last seen.  After an examination, the physician noted some progression of his previously documented sensorineural hearing losses without any evidence for any change that would suggest that the primary difference between this hearing test or the last represents noise exposure.

The Veteran was afforded a VA audio examination by QTC services in March 2007.  The examiner noted that hearing loss has existed since July 1982 when the Veteran was detailed as a range officer on an armored vehicle and tank range during annual training.  In addition, the examiner noted occupational and recreational noise exposure post-service.  As for tinnitus, the examiner noted that tinnitus has been reported since July 1982 and also began on the firing range.  Tinnitus is bilateral and recurs at the frequency of 3 times per week for a 25 year duration.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
40
20
LEFT
15
15
40
25
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally and intermittent binaural tinnitus.  The examiner stated that the subjective factors are limitations with phone use, television and music listening; conversational speech understanding is also limited.  She noted objective factors as trouble hearing and understanding, especially in the presence of noise, due to degree and configuration of hearing loss.  The examiner further stated that the etiology of bilateral tinnitus is due to the same cause as hearing loss, and she recommended a trial with bilateral hearing aids.

In a March 2010 statement, the Veteran responded to the examiner's assertions regarding his amounts of occupational and recreational noise exposure.  He stated that he was never exposed to any significant amount of occupational noise in his career as a practicing attorney.  As for recreational noise exposure, he stated that he was exposed to some noise as an upland and waterfowl bird hunter, which activities began in 1991; however, he stated that he has always used recommended noise protection devices to prevent further hearing loss.  See also March 2013 hearing transcript.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  The evidence shows that the Veteran has a current hearing loss disability and has reported and been diagnosed with tinnitus.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that his bilateral hearing loss disability and tinnitus disability is related to his Reserve service acoustic trauma.

The Veteran has consistently reported exposure to acoustic trauma since July 1982 and experiencing hearing problems since.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible.  The Veteran's Reserve medical records show elevated thresholds and reveal thresholds meeting a hearing loss disability as defined by VA in February 1998.  Additionally, the Veteran was profiled for hearing loss in May 2003.  Private treatment providers diagnosed hearing loss, in part due to noise exposure.  Significantly, in January 2010, a physician noted some progression of the Veteran's hearing loss, and appeared to attribute the hearing loss to noise exposure, as opposed to ageing.  Such records correspond to the Veteran's statements as to the onset and cause of his hearing loss and tinnitus.  

Additionally, while the VA examiner noted significant post-service noise exposure, the Board finds that the Veteran's statements contradicting that assertion to be more credible.  The Veteran has stated and testified that in his career as a lawyer, he has not been exposed to acoustic trauma, and that in his recreational activities, he has always been very careful to wear noise protection.  These statements are in alignment with the January 2010 treatment record noting that the Veteran had been very careful to wear sound protection in noisy situations for many years.

In light of the Veteran's credible and competent reports of the onset of his bilateral hearing loss and tinnitus, in addition to a diagnosed bilateral hearing loss and tinnitus disability, the Board finds that the evidence supports a finding that his bilateral hearing loss and tinnitus are related to his military service.  Indeed, and in this regard, the Board observes that a February 1998 record revealed the presence of hearing loss, and prior Reserve examination reports revealed elevated thresholds.  In this regard, the Board observes that the thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley at 157 (citing Schroeder et al. eds., Current Medical Diagnosis & Treatment, 1988, pages 110-111).  Furthermore, while the VA examiner does not provide an etiology opinion for the diagnosed hearing loss, the examiner does note that the hearing loss had existed since July 1982, which suggests to the Board that the hearing loss is related to service.  Thus, the Board concludes that the evidence supports a finding that the Veteran's bilateral hearing loss is related to his military service.   

In addition, the VA examiner stated that the etiology of bilateral tinnitus is due to the same cause as hearing loss.  In this regard, the Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Therefore, as the evidence suggests that the Veteran's hearing loss is related to service, the Board finds that the Veteran's tinnitus is also related to his military service.

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report indicating that his hearing loss and tinnitus began in service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As in-service records revealed the presence of hearing loss and post-service records reveal the presence of hearing loss and tinnitus, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Thus, considering all of the evidence above and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that was incurred during service.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A. § 5107.

 
ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


